Case 2:21-bk-04924-EPB   Doc 18 Filed 07/23/21 Entered 07/23/21 14:04:55   Desc
                         Main Document     Page 1 of 7
Case 2:21-bk-04924-EPB   Doc 18 Filed 07/23/21 Entered 07/23/21 14:04:55   Desc
                         Main Document     Page 2 of 7
Case 2:21-bk-04924-EPB   Doc 18 Filed 07/23/21 Entered 07/23/21 14:04:55   Desc
                         Main Document     Page 3 of 7
Case 2:21-bk-04924-EPB   Doc 18 Filed 07/23/21 Entered 07/23/21 14:04:55   Desc
                         Main Document     Page 4 of 7
Case 2:21-bk-04924-EPB   Doc 18 Filed 07/23/21 Entered 07/23/21 14:04:55   Desc
                         Main Document     Page 5 of 7
Case 2:21-bk-04924-EPB   Doc 18 Filed 07/23/21 Entered 07/23/21 14:04:55   Desc
                         Main Document     Page 6 of 7
Case 2:21-bk-04924-EPB   Doc 18 Filed 07/23/21 Entered 07/23/21 14:04:55   Desc
                         Main Document     Page 7 of 7
